Citation Nr: 1516246	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-22 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as heart disease secondary to service connected posttraumatic stress disorder (PTSD) and hypertension.


REPRESENTATION

Appellant represented by:	Christopher Chambers, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to October 1988, from May 2002 to November 2002, from January 2003 to February 2004, from March 2004 to November 2004 and from July 2005 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A video teleconference hearing was held before the Board in January 2015.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran contends that he is entitled to service connection for heart disease as secondary to PTSD and hypertension.  A VA examination was performed in February 2011 and a subsequent medical addendum opinion was obtained in March 2011.  

The February 2011 examiner diagnosed the Veteran with coronary artery disease.  Further, he opined the diagnosis is less likely as not caused by or a result of the Veteran's PTSD.  The examiner indicated the Veteran has multiple risk factors for coronary artery disease such as a history of smoking, as well as a history of alcohol abuse and a positive family history of coronary artery disease and hyperlipidemia.  

The March 2011 VA examiner's addendum opined the Veteran's coronary artery disease was less like as not caused by or a result of the Veteran's alcohol dependence.  However, the February 2011 examination and the March 2011 addendum do not address whether the Veteran's coronary artery disease is directly caused by or related to the Veteran's service.  Moreover, the opinions rendered do not address whether the Veteran's coronary artery disease is aggravated by his service-connected PTSD or whether it is caused or aggravated by his service-connected hypertension, as alleged.  Therefore, the February 2011 VA examination and March 2011 addendum to the examination are inadequate.

The Board notes the record also includes a February 2015 medical opinion from Dr. N.S. who concurred with the February 2011 and March 2011 VA examiner's opinions.  However, for the reasons indicated above, this opinion does not adequately evaluated whether the Veteran's service-connected PTSD and hypertension caused or aggravated the Veteran's present diagnosis of coronary artery disease.  Therefore, a remand is necessary to obtain an adequate examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's heart disease and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded another VA examination for his heart disease from an examiner that has not previously examined the Veteran.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disease had onset during active service or was directly caused by his active service.

	b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disease was caused by or due to a service connected disability, such as PTSD or hypertension.

	c.  If the answer to (a) and (b) are no, then provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disease has been aggravated by a service-connected disability, such as PTSD or hypertension.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the heart disease (i.e. a baseline) before the onset of the aggravation.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




